Citation Nr: 0411338	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-20 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to April 1942 
and from August 1945 to June 1946.  He died in May 1977.  The 
appellant is the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Manila, the 
Republic of the Philippines.  A notice of disagreement was 
received in April 2002, a statement of the case was issued in 
November 2002, and a timely substantive appeal was received in 
December 2002.

The appellant testified at a hearing before the undersigned in 
September 2003.  A transcript of the hearing is now part of the 
record before the Board.  


FINDINGS OF FACT

1.  In February 2000, the RO last denied service connection for 
the cause of the veteran's death.  The appellant was notified of 
this decision that month and she did not file timely disagreement 
to this determination.

2.  Certain evidence added to the record since the February 2000 
decision is so significant that it must be considered to fairly 
decide the merits of the appellant's claim.

3.  All available, relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been received.

4.  The veteran died on May [redacted], 1977, due to heart failure; at the 
time of the veteran's death, service connection was in effect for 
no disability. 

5.  The preponderance of the credible evidence indicates that the 
cause of the veteran's death was not incurred in or chronically 
aggravated by his military service or during any applicable 
presumptive period following service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the appellant's claim of 
service connection for the cause of the veteran's death has been 
submitted.  Accordingly, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  The cause of the veteran's death was not incurred in or 
aggravated by military service or during any presumptive period.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen the Claim

This claim has been denied by the RO on several occasions.  The 
provisions of 38 U.S.C.A. § 5108 require a review of all evidence 
submitted by a claimant since the last final denial on any basis 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  In February 2000, the RO 
last denied service connection for the cause of the veteran's 
death.  The appellant was notified of this decision that month and 
(as she was notified in a letter from the RO to the appellant 
dated October 2001) did not file timely disagreement to this 
determination.

The appellant petitioned to reopen her claim in March 2002.  At 
this time, she submitted a January 2002 statement from a doctor 
"P. P-C.",  who found that the veteran died of Ischemic Heart 
Disease, due to anemia, due to the residuals of "malarial hepatic 
schizomata" acquired while in active service.

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Regarding petitions to reopen filed on or after 
August 29, 2001, as in this case, Title 38 Code of Federal 
Regulations, Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last final denial of the claims 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

Evidence added to the claims file since the RO's February 2000 
denial includes the January 2002 medical report.  This statement 
tends to suggest a nexus between the veteran's death and service.  
While the basis for this statement is not clear, the Board notes 
that, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  The Board finds that the 
additional evidence received is "new" in the sense that it was not 
previously before agency decision makers.  The Board also finds 
that this evidence is "material" for purposes of reopening the 
claim since it relates to an unestablished fact (i.e., a medical 
relationship between the veteran's service and his death), and 
provides a reasonable possibility of substantiating the claim.  
Hence, the requirements to reopen the claim have been met.

II.  The Duty to Assist and Notify

The second step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 
Vet. App. 210, 215 (1991)).  A finding of "new and material" 
evidence does not mean that the case will be allowed, just that 
the case will be reopened and new evidence considered in the 
context of all other evidence for a new determination of the 
issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a de 
novo basis at this time would prejudice the appellant.  This issue 
was addressed by the U.S. Court of Appeals for Veterans Claims 
(Court) in Sutton v. Brown, 9 Vet. App. 553 (1996).  In Sutton, 
the Court stated, in pertinent part:

Although the veteran may have argued the merits of his claim 
before the Board, reviewed the [independent medical opinion], 
submitted additional evidence in rebuttal, and stated that he had 
nothing further to present, the Board was nevertheless required 
under Bernard, to ask the veteran if he objected to Board 
adjudication in the first instance.  [citations omitted].  
Alternatively, failing to make that inquiry of the veteran, the 
[Board] decision should, under Bernard, have explained, as part of 
its statement of reasons or bases, why there was no prejudice to 
the veteran from its adjudication of the claim on the merits 
without first remanding the matter to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the Board 
must determine if the appellant has been given both adequate 
notice of the need to submit evidence or argument and to address 
that question at a hearing, and whether, if such notice has not 
been provided, the appellant has been prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and regulations 
regarding service connection for the cause of the veteran's death, 
the issue before the Board at this time.  She has been given the 
opportunity to review the evidence of record and submit arguments 
in support of her claim.  The appellant has provided testimony on 
this issue.  The appellant's arguments have focused squarely on 
the issue of service connection for cause of death, not whether 
new and material evidence has been submitted.  

The Board has also considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA, codified in part at 38 U.S.C.A. §§ 
5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  Under 
38 U.S.C.A. § 5103, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected to 
provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) decision 
on a claim for VA benefits.  In the case now before the Board, the 
documents meeting the VCAA's notice requirements were provided to 
the appellant in July 2003, after the March 2002 rating action on 
appeal and after a substantially complete application was 
received.  However, the Board finds that the lack of pre-
adjudication notice in this case has not, in any way, prejudiced 
the appellant.  The RO issued similar letters to the appellant in 
March 1999 and June 1999, explaining what was needed to 
substantiate the claim.  Moreover, the appellant has specifically 
cited the VCAA in her letters to the RO, indicating knowledge of 
the VCAA.

Significantly, moreover, there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the appellant.  The RO has obtained the veteran's service medical 
records and all available records.  For example, a medical 
certification dated October 1999 from a doctor "A.L.G." states 
that the veteran "could" have been a patient in his clinic in 
1972, but that all records had been destroyed.  A similar letter 
was received from a doctor "M.L.V.", M.D., who indicated that the 
physician of the late veteran, a doctor "J.H.O.", had died in July 
1991 and that no records were available.  In July 1999, the 
appellant indicated that no records were available due to floods 
in 1991.

In November 2003, the appellant requested VA to obtain service 
records regarding alleged treatment of malaria and other disorders 
in 1942.  As noted above, however, the veteran's service medical 
records have already been obtained and appear complete.  There is 
absolutely no indication of treatment for these disabilities in 
service.  Thus, the Board finds no basis for further development 
of this claim.  As is indicated below, the appellant herself did 
not know the veteran in 1942.               

The appellant has been given opportunities to submit evidence to 
support her claim. Significantly, no outstanding sources of 
pertinent evidence, to include from any treatment providers, has 
been identified that could be obtained, nor has either the 
appellant or her representative indicated that there is any 
outstanding pertinent evidence that has not been obtained that 
could be obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Within these letters and communications sent by the VA to the 
appellant, the appellant was notified of the type of evidence 
needed to substantiate the claim of service connection for the 
cause of the veteran's death, namely, evidence of the cause of 
death, evidence of injury or disease or other event in service, 
and evidence of a relationship between the cause of death and 
injury, disease or event in service.  She was informed of what she 
should do and what VA could do.  The appellant was notified too 
that she should identify any additional information or evidence 
that may be available.  For the above reasons, the Board finds 
that the RO's notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183  (2002) 
(identifying evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 370 (2002)  (identifying the document that 
satisfies VCAA notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the notification letter was sent, 
the appellant submitted additional information to substantiate her 
claim.  Based on evidence supplied by the appellant herself, she 
has not identified any additional evidence that can be obtained 
and as there are no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have been 
complied with.  

Based on the above, the Board finds that the appellant would not 
be prejudiced by the adjudication of her claim at this time.  
Accordingly, there is no basis for an additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claim on a de novo basis.

III.  Background

Service medical records make no reference to a heart disorder.  
Service connection was established for no disability during the 
veteran's lifetime. 

A certificate of death indicated that the veteran died on May [redacted], 
1977, due to heart failure.  He was 66 years old. 

In May 1999, a joint affidavit of two "disinterested persons" 
contends that the veteran contracted malaria as a Prisoner of War 
(POW) of the Japanese government.  It was also contended that the 
veteran was treated by a doctor "V.B.", who died in 1978 and whose 
records are not available.  

As noted above, a medical certification dated October 1999 from a 
doctor "A.L.G." states that the veteran "could" have been a 
patient in his clinic in 1972, but that all records had been 
destroyed.  A similar letter was received from a doctor "M.L.V.", 
M.D., who indicates that the physician of the late veteran, a 
doctor "J.H.O.", had died in July 1991 and that no records were 
available.  In July 1999, the appellant indicated that no records 
were available due to floods in 1991.

As noted above, the appellant has submitted a January 2002 
statement from a doctor "P. P-C." who found that the veteran died 
of Ischemic Heart Disease due to anemia due to the residuals of 
"malarial hepatic schizomata" acquired while in active service.  
This doctor indicates that he treated the veteran on two occasions 
in 1976.  This doctor also states that the veteran had chronic 
obstructive pulmonary disease with pneumonia and that this 
condition also started in service. 

At the hearing before the Board in September 2003, it is contended 
that the veteran had malaria during service that caused his heart 
condition (Transcript [T.] at pages 4 and 5).  She indicated that 
she knew the veteran since 1948  (T. at page 7).  The appellant 
could not recall the date of any specific treatment prior to 1976 
(T. at page 8). 

IV.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases will be presumed if manifest to a 
compensable degree within the year after active service and 
certain other diseases are presumed related to service due to the 
veteran's status as a former POW.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R.  §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or was manifest 
to a compensable degree within one year of service discharge.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.  §§ 3.303, 3.307, 
3.309.  

With regard to the claim that the veteran was a POW, certification 
from the appropriate United States service department with respect 
to the veteran's active service does not indicate that the veteran 
was a POW.  This certification with respect to the veteran's 
status is found to be binding on the VA unless a reasonable basis 
exists for questioning it.  See 38 C.F.R. § 3.203 and the Court 
decision in Duro v. Derwinski, 2 Vet. App. 530 (1992).  As there 
was no reasonable basis for questioning the service department's 
records, the Board finds that POW status may not be afforded to 
the veteran.  In any event, "heart failure" is not listed as a 
disease specific to former POWs under 38 C.F.R. § 3.309(c).

The appellant contends that the veteran's death was due to heart 
failure related to service.  She contends that the heart failure 
was related to the veteran's malaria during service.  However, 
medical evidence does not indicate such an association or malaria 
in service.  The veteran's heart condition is not cited within the 
veteran's service medical records or in post-service medical 
records until many years after the veteran's military service.  
These facts only provide negative evidence against the conclusion 
that the veteran's death, at the age of 66, had any association to 
service.  Although the appellant has contended that the veteran's 
death was related to service, as a layperson she is not competent 
to establish these facts by her own assertions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

With regard to the medical opinion of January 2002, the Board 
finds this medical opinion is entitled to no probative value.  The 
opinion appears to be based on pure speculation, no 
contemporaneous medical records, a highly questionable medical 
history, highly limited information, and is found to be 
unreliable.  In evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Based on the evidence, there is no competent credible evidence to 
suggest that the condition that caused his death was related to 
service.  For the reasons stated, the preponderance of the 
evidence is against the appellant's claim.  As such, the benefit-
of-the doubt rule is not applicable and the claim is denied.  38  
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.  App. 
491 (1990).


ORDER

The appellant's claim of entitlement to service connection for 
cause of the veteran's death is reopened, but entitlement to that 
benefit is not warranted.  The appeal is denied. 


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



